Citation Nr: 0717738	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  97-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected prostatitis and urethritis.  

2.  Entitlement to a disability raring in excess of 10 
percent for service-connected epidermatophytosis of the hands 
and feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1969 to June 
1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In February 2005, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC to 
obtain additional treatment records and afford the veteran VA 
examinations.  Those actions completed, the matter has been 
returned to the Board for appellate consideration.  

Since the RO last considered this appeal in June 2006, 
additional evidence, photographs of the veteran's skin 
condition, was received for the record.  However, in a 
statement received in May 2007, the appellant, through his 
representative, indicated that he waived agency of original 
jurisdiction (AOJ) consideration of that evidence.  
Therefore, the Board will proceed with adjudication with 
consideration of this evidence.  See 38 C.F.R. § 20.1304(c) 
(2006).  


FINDINGS OF FACT

1.  The veteran's prostatitis and urethritis do not result in 
daytime voiding interval less than one hour, awakening to 
void more than four times per night, urinary incontinence or 
constant urine leakage requiring the wearing of absorbent 
pads which must be changed 2 or more times per day, 
obstructed voiding requiring catheterization, or recurrent 
urinary tract infections.  

2.  The veteran's epidermatophytosis of the hands and feet 
affects less than 20 percent of his entire body or exposed 
areas, does not require systemic therapy, does not result in 
exudation, exfoliation, lesions, systemic or nervous 
manifestations, or marked disfigurement, and is not 
exceptionally repugnant.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected prostatitis and urethritis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.115a, 4.115b Diagnostic Code 7527 (2006).

2.  The criteria for a rating in excess of 10 percent for 
service-connected epidermatophytosis of the hands and feet 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7813, 7806 
(2001 and 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  




VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.  In cases, such as the 
instant case, where adjudication occurred before enactment of 
the VCAA in November 2000, the RO did not err in not 
providing pre-initial adjudication notice.  Id., VAOPGCPREC 
7-2004.  However, the veteran does have a right to content-
complying notice and subsequent VA process.  Pelegrini, 18 
Vet. App at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with notice 
regarding assignment of effective dates.  However, no 
prejudice can result to the veteran, because, as the Board is 
denying his claims, any questions as to this downstream 
element are rendered moot.  

VA satisfied the remaining duty to notify by means of a 
letter from the RO to the veteran dated in April 2003.  This 
letter informed the veteran of the evidence necessary to 
substantiate his claims for increased ratings and of his and 
VA's respective duties in obtaining evidence.  He was 
provided with notice as to disability ratings as he was told 
that to establish an increased disability evaluation the 
evidence must show that his disabilities had worsened.  He 
was asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  An additional VCAA notice 
letter was sent to the veteran in November 2003.

Although the timing of the VCAA notice letter did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument and 
evidence.  Indeed, since the April 2003 notice letter, 
additional evidence has been obtained, i.e., VA and private 
treatment records 



and reports of VA examinations.  Additional argument has been 
provided by numerous statements received from the veteran and 
his representative.  In letters received in July 2003, 
December 2003, and April 2006, the veteran argued that his 
urinary and skin disabilities had worsened and, in so 
arguing, referred to voiding frequency and the medication 
used to treat his skin disability, factors included in the 
rating criteria.  He has also submitted private treatment 
records during the course of his appeal.  Therefore, no 
prejudice can result due to the timing of this notice as the 
veteran clearly has actual knowledge of the requirements of a 
successful claim and his right to submit evidence.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
Additional process was afforded the veteran by issuance of 
supplemental statements of the case in June 2003, February 
2004, and June 2006.  For these reasons, the veteran has not 
been prejudiced by the timing of the VCAA notice.

VA and private treatment records are associated with the 
claims file.  All treatment records for which the veteran 
sought VA's assistance in obtaining, have been obtained.  
Appropriate VA examinations were afforded the veteran in 
January 1995, April 2000, December 2002, and June 2005.  

The Board thus finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).


Prostatitis and urethritis

Service connection was established for prostatitis and 
uretheritis by rating decision dated in August 1971.  A 
noncompensable rating was assigned and that rating remained 
in place until the current rating of 20 percent became 
effective in December 1994.  

The veteran's prostatitis and urethritis are currently 
evaluated under 38 C.F.R. §4.115b, Diagnostic Code 7527, 
which directs VA to rate prostate gland injuries, infections, 
hypertrophy, and postoperative residuals as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  The veteran's disability has been rated under 
criteria for voiding dysfunction.  




Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a.  The veteran's 
disability is currently rated as voiding frequency.  Under 
the applicable criteria for voiding frequency, a 20 percent 
rating is assigned for daytime voiding interval between one 
and two hours, or; awakening to void three to four times per 
night.  A 40 percent rating is assigned for daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.  Id.  

Ratings for voiding dysfunction as urine leakage apply to 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, and are 
determined by the requirement for wearing an appliance or 
absorbent pads.  Id.  Under pertinent criteria, a 20 percent 
rating is assigned when urine leakage requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day, a 40 percent rating is assigned when pads must be 
changed 2 to 4 times per day, and a 60 percent rating is 
assigned when pads must be changed more than 4 times per day, 
or where use of an appliance is required.  Id.  

Ratings for voiding dysfunction as obstructed voiding are not 
for application because no evidence shows the veteran to have 
required catheterization.  Id.  

A VA general medical examination, dated in January 1995, 
reported the veteran's complaints of decreasing ability to 
urinate, dysuria, and pain radiating into the rectum, 
attributed to prostatitis.  Upon examination, his prostate 
was found to be slightly enlarged.  An October 1999 VA clinic 
note recorded the veteran's symptoms of pelvic floor spasms, 
notcuria times three, occasional straining, and intermittent 
sense of incomplete emptying.  VA examination, dated in April 
2000 included a review of the claims file and provided a 
medical history of intermittent urethral discharge since 
1971, shooting pains in the rectal area, a burning sensation 
on urination, prostadynia, nocturia, dysuria, and increased 
frequency of urination.  An opinion was rendered that the 
veteran suffered from pelvic floor dysfunction with 
superimposed chronic inflammatory condition.  

A December 2002 VA examination report records symptoms 
described by the veteran of leakage after voiding, requiring 
him to place tissues in his underwear for absorption.  He 
reported voiding frequency of eight times during the day and 
four times at night.  The examiner stated that a May 1999 
sonogram showed moderate prostatomegaly and an abdominal 
computed tomography (CT), from August 1998, showed a 
reiniform structure in the right renal fossa most consistent 
with a tiny hypoplastic right kidney.  Physical examination 
revealed no enlargement of the prostate, but mild 
irregularity on the right side.  

A March 2003 CT showed an enlarged prostate.  January through 
April 2005 VA clinic notes repeat the veteran's report of 
having to void four times at night, post void dribbling, the 
use of absorbent pads to catch urine leakage, and that he had 
a slow stream with little force.  

In June 2005, the veteran again underwent a VA examination.  
Voiding frequency was reported as once at night and four to 
six times during the day.  Postvoid residual was 19 
milliliters (ml).  The veteran reported that he no longer 
used absorbent pads but that when he had used pads he changed 
them once or twice a day.  He reported that he still used 
tissues to absorb post void leakage.  The examiner noted that 
when the veteran returned from voiding he had a tissue 
wrapped around his penis but no leakage was noted.  No 
evidence showed that the veteran had required the use of a 
catheter, dilation procedures, or drainage procedures.  
Prostate examination was not possible during this 
examination.  

The Board finds that the veteran's prostatitis and urethritis 
are appropriately rated as 20 percent disabling for voiding 
frequency.  No evidence shows that the veteran has frequency 
of more than four times at night or more than 8 times during 
the day, which is a voiding interval greater than one hour.  
While he did report wearing absorbent pads prior to the most 
recent examination, he stated that he changed these pads once 
or twice per day, which is less than an average of twice per 
day.  Furthermore, there is no indication that he has 
suffered from continual urine leakage or incontinence, but 
rather that when he did use absorbent pads it was solely due 
to post voiding dribbling.  

Consideration has also been given to whether the veteran's 
prostatitis and urethritis warrants a higher rating under the 
criteria for urinary tract infection.  Although the 



April 2000 examination report noted a medical history of 
intermittent urethral discharge since 1971, the claims file 
is absent for any evidence of urethral discharge or infection 
during the relevant rating period.  Therefore, a higher 
rating under the criteria for urinary tract infection is not 
available.  

As the Board finds that the criteria for a rating higher than 
20 percent have not been met under any applicable criteria, 
the veteran's claim for an increased rating for his 
prostatitis and urethritis must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  


Epidermatophytosis

Service connection for epidermatophysotis of the hands and 
feet was established by rating decision in August 1971.  A 
noncompensable rating was assigned and remained in place 
until the current rating of 10 percent became effective in 
December 1994.  

During the pendency of the veteran's appeal, changes were 
made to the Schedule for Rating Disabilities for disabilities 
of the skin, effective August 30, 2002.  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
Board considers both the former and the current schedular 
criteria.  See VAOPGCPREC 7-2003.  However, a liberalizing 
rule cannot be applied to a claim prior to the effective date 
of such law or regulation.  Id., see also 38 U.S.C.A. § 
5110(g).  The veteran does get the benefit of having both the 
old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).

A review of the record demonstrates that the RO considered 
the old and new rating criteria, and the veteran was made 
aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran's epidermatophytosis of the hands and feet is 
currently evaluated under 38 C.F.R. §4.118, Diagnostic Code 
7813.

Prior to August 30, 2002, dermatophytosis, under Diagnostic 
Code 7813 was rated according to the criteria for eczema.  38 
C.F.R. § 4.118 (2001).  Diagnostic Code 7806 provided for a 
10 percent rating for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
Id.  A 50 percent rating was provided for eczema with 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations, or exceptionally repugnant.  Id.  

Effective from August 30, 2002, in pertinent part, Diagnostic 
Code 7813 rated dermatophytosis under the criteria for scars, 
or dermatitis, depending upon the predominant disability.  38 
C.F.R. § 4.118 (2006).  Because the veteran has never been 
found to have scars that are deep or cause limited function, 
a rating higher than 10 percent is not available for his skin 
disability under any of the criteria for rating scars of the 
hands and feet.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7805 (2001 and 2006), 7801, 7802, 7804 (2006). 

The criteria for rating dermatitis, effective since August 
30, 2002, are found in 38 C.F.R. § 4.118, Diagnostic Code 
7806.  Ratings depend, in part, on the percentage of skin 
affected by the dermatitis.  A rating of 10 percent is 
warranted where at least 5 percent, but less than 20 percent 
of the entire body or where at least 5 percent, but less than 
20 percent of exposed areas are affected, or; where 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly , 
during the past twelve month period.  Id.  A rating of 60 
percent is warranted where more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of six weeks or more, but not 
constantly, during the past twelve month period.  Id.  

A January 1995 VA examination report provided no written 
description of the veteran's skin disability but rather 
referred to contemporaneous photographs.  These photographs 
depict tan and white discoloration on approximately half of 
the surface of the veteran's fingernails and toenails.  There 
is also what appears to be a thickening fungal growth at the 
edge of the nails.  The palms of the veteran's hands and 
soles of his feet have a dry slightly scaly appearance.  

In April 2000, the veteran underwent another VA examination 
of his skin.  This examination report indicated that the 
veteran had been treated with Lamisil cream since January 
1997.  Scrapings of his palms and soles were positive for 
fungal infection.  Physical examination revealed thickening 
and hyperkeratosis of the palms with desquamation, especially 
of the right palm.  The veteran's fingers were swollen with 
thickened skin, most of his fingernails were thickened and 
disfigured, and there was accumulated debris under two of the 
nails of each hand.  The soles of his feet were thickened, 
and all toenails were thickened and had accumulated subungual 
debris.  The remainder of the veteran's skin was normal.  
Accompanying photographs are consistent with the examiner's 
description.  

In June 2005, the veteran again underwent a VA skin 
examination.  The examiner reported that the veteran had 
never been treated with oral or systemic medications for his 
nail disorder, reported no bleeding from his skin disability, 
and has no systemic symptoms associated with this disability.  
Upon examination, the veteran's skin was found to have no 
rashes, scarring, or chronic changes.  Onychomycosis affected 
all of the nails of his hands and feet, causing thickening, 
discoloration, 



ridging, deformity, and breakage.  There was no surrounding 
soft tissue swelling, erythema, or drainage.  Apart from the 
nails, the percent of exposed areas affected and the percent 
of the entire body affected by his skin disability was zero.  

Photographs, received in April 2006, show the nails of two 
fingers of the right hand, three fingers of the left hand, 
five toes of the right foot, and two toes of the left foot, 
to have a white, filmy appearance.  

No evidence of record shows the veteran's skin disability to 
result in itching, exudation, or lesions.  The appearance of 
the skin and nails of his hands and feet could not be 
reasonably described as marked disfigurement or as especially 
repugnant.  There is no evidence that he has ever been 
treated with other than topical cream for his skin 
disability.  Nor has this disability resulted in systemic or 
nervous manifestations.  The June 2005 examiner indicated 
that other than the veteran's nails, zero percentage of the 
rest of his body or exposed areas are affected by his skin 
disability.  Upon examination of all photographs it is clear 
to the Board that at no time has 20 percent or more of the 
veteran's total body or exposed areas been affected by his 
skin disability.  

Neither the pre August 30, 2002 criteria nor the amended 
criteria for a rating higher than 20 percent have been met.  
For this reason the veteran's claim for an increased rating 
for his service-connected epidermatophytosis of the hands and 
feet must be denied.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  






Extraschedular criteria

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for either of his  service-
connected disabilities on appeal.  Nor does the record 
contain any evidence that his service-connected disability 
resulted in marked interference with employment.  Indeed, the 
veteran reported, during the June 2005 examination, that his 
skin disability does not interfere with his employment.  
There is no evidence to suggest that his prostatitis and 
urethritis results in marked interference with employment.  

In the absence of evidence presenting such exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected prostatitis and urethritis is denied.  

Entitlement to a disability raring in excess of 10 percent 
for service-connected epidermatophytosis of the hands and 
feet is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


